

	

		II

		109th CONGRESS

		1st Session

		S. 1834

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Jeffords (for

			 himself, Mr. Sarbanes, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the Secretary of the Department of Housing

		  and Urban Development to make grants to States for affordable housing for

		  low-income persons, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Affordable Housing Preservation Act of

			 2005.

		2.Matching grant

			 program for affordable housing preservation

			(a)Findings and

			 purposes

				(1)FindingsCongress

			 finds that—

					(A)the availability

			 of low-income housing rental units has declined nationwide in the last several

			 years;

					(B)as rents for

			 low-income housing increase and the development of new units of affordable

			 housing decreases, there are fewer privately owned, federally assisted

			 affordable housing units available to low-income individuals in need;

					(C)the demand for

			 affordable housing far exceeds the supply of affordable housing, as evidenced

			 by recent studies;

					(D)the efforts of

			 nonprofit organizations have significantly preserved and expanded access to

			 low-income housing;

					(E)a substantial

			 number of existing federally assisted or federally insured multifamily

			 properties are at risk of being lost from the affordable housing inventory of

			 the Nation through market rate conversion, deterioration, or demolition;

					(F)it is in the

			 interest of the Nation to encourage transfer of control of such properties to

			 competent national, regional, and local nonprofit entities and intermediaries,

			 the missions of which involve maintaining the affordability of such

			 properties;

					(G)such transfers

			 may be inhibited by a shortage of such entities that are appropriately

			 capitalized; and

					(H)the Nation would

			 be well served by providing assistance to such entities to aid in accomplishing

			 this purpose.

					(2)PurposesThe

			 purposes of this Act are—

					(A)to continue the

			 partnerships among the Federal Government, State and local governments,

			 nonprofit organizations, and the private sector in operating and assisting

			 housing that is affordable to low-income persons and families;

					(B)to promote the

			 preservation of affordable housing units by providing matching grants to States

			 and localities that have developed and funded programs for the preservation of

			 privately owned housing that is affordable to low-income families and persons;

			 and

					(C)to minimize the

			 involuntary displacement of tenants who are currently residing in such housing,

			 many of whom are elderly or disabled persons and families with children.

					(b)DefinitionsIn

			 this Act:

				(1)Capital

			 expendituresThe term capital expenditures includes

			 expenditures for acquisition and rehabilitation.

				(2)ConsortiumThe

			 term consortium means a group of geographically contiguous

			 localities that jointly submit an application under subsection (d).

				(3)Eligible

			 affordable housingThe term eligible affordable

			 housing means housing that—

					(A)consists of more

			 than 4 dwelling units;

					(B)is insured or

			 assisted under a program of the Department of Housing and Urban Development or

			 the Department of Agriculture under which the property is subject to

			 limitations on tenant rents, rent contributions, or incomes; and

					(C)is at risk, as

			 determined by the Secretary, of termination of any of the limitations referred

			 to in subparagraph (B).

					(4)Eligible

			 entitiesThe term eligible entities means any entity

			 that meets the requirements of subsection (e)(6) and the rules issued under

			 that subsection.

				(5)LocalityThe

			 term locality means a city, town, township, county, parish,

			 village, or other general purpose political subdivision of a State, or a

			 consortium thereof.

				(6)Low-Income

			 affordability restrictionThe term low-income affordability

			 restriction means, with respect to a housing project, any limitation

			 imposed by law, regulation, or regulatory agreement on—

					(A)rents for tenants

			 of the project;

					(B)rent

			 contributions for tenants of the project; or

					(C)income-eligibility

			 for occupancy in the project.

					(7)Low-Income

			 families; very Low-Income familiesThe terms low-income

			 families and very low-income families have the same

			 meanings as in section 3(b) of the United States

			 Housing Act of 1937 (42 U.S.C. 1437a(b)).

				(8)Project-based

			 assistanceThe term project-based assistance has the

			 same meaning as in section 16(c) of the United

			 States Housing Act of 1937 (42 U.S.C. 1437n(c)), except that the

			 term includes assistance under any successor programs to the programs referred

			 to in that section.

				(9)Qualified

			 limited liability companyThe term qualified limited

			 liability company means a limited liability company with respect to

			 which a credit is allowed under section 42 of the Internal Revenue Code of 1986

			 with respect to the company’s qualified basis (as defined in section 42 (c)(1)

			 of such Code), in a qualified low-income building (as defined in section

			 42(c)(2) of such Code) for which grant funds received under this section shall

			 be used.

				(10)Qualified

			 partnershipThe term qualified partnership means a

			 limited partnership with respect to which a credit is allowed under section 42

			 of the Internal Revenue Code of 1986 with respect to the partnership’s

			 qualified basis (as defined in section 42(c)(1) of such Code) in a qualified

			 low-income building (as defined in section 42(c)(2) of such Code) for which

			 grant funds received under this section shall be used.

				(11)SecretaryThe

			 term Secretary means the Secretary of Housing and Urban

			 Development.

				(12)StateThe

			 term State means each of the several States of the United States

			 and the District of Columbia.

				(c)GrantsThe

			 Secretary shall, to the extent that amounts are made available in advance under

			 an appropriations Act, award grants under this section to States and localities

			 for low-income housing preservation and promotion.

			(d)Applications

				(1)In

			 generalAny State or locality that seeks a grant under this

			 section shall submit an application (through appropriate State and local

			 agencies) to the Secretary.

				(2)ContentsEach

			 application submitted pursuant to paragraph (1) shall contain any information

			 and certifications necessary for the Secretary to determine who is eligible to

			 receive a grant under this section.

				(e)Use of

			 grants

				(1)Eligible

			 uses

					(A)In

			 generalGrants awarded under this section may be used by States

			 and localities only for the purposes of providing assistance—

						(i)for

			 acquisition, rehabilitation, capital expenditures, and related development

			 costs for a housing project that meets the requirements of paragraph (2), (3),

			 (4), or (5); or

						(ii)to

			 eligible entities under paragraph (6) for—

							(I)operational,

			 working capital, and organizational expenses; and

							(II)predevelopment

			 activities to acquire eligible affordable housing for the purpose of ensuring

			 that the housing will remain affordable, as the Secretary considers

			 appropriate, for low-income or very low-income families.

							(B)Use

			 agreementA project receiving assistance under this paragraph

			 shall be subject to an agreement (binding on any subsequent owner of such

			 project) that ensures that the project will continue to operate, for a period

			 of not less than 50 years after the date on which any assistance is made

			 available under this paragraph, in a manner that will provide rental housing on

			 terms at least as advantageous to existing and future tenants as the terms

			 required by any program under which the project, if offered, was eligible for

			 assistance, subject to available appropriations.

					(C)Service of

			 under-served and rural areasStates receiving funds under this

			 section shall ensure that, to the maximum extent practicable, that projects in

			 under-served and rural areas in that State receive assistance.

					(2)Projects with

			 hud-insured mortgagesA project meets the requirements of this

			 paragraph if the project is financed by a loan or mortgage—

					(A)that is—

						(i)insured or held

			 by the Secretary under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3));

			 and

						(ii)receiving loan

			 management assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.

			 1437f) due to a conversion from section 101 of the

			 Housing and Urban Development Act of

			 1965 (12 U.S.C. 1701s);

						(B)that is insured

			 or held by the Secretary and bears interest at a rate determined under the

			 proviso of section 221(d)(5) of the National

			 Housing Act (12 U.S.C. 1715l(d)(5)); or

					(C)that is insured,

			 assisted, or held by the Secretary or a State or State agency under section 236

			 of the National Housing Act (12 U.S.C.

			 1715z–1).

					(3)Projects with

			 Section 8 project-based

			 assistanceA project meets the requirements of this paragraph if

			 the project is subject to a contract for project-based assistance.

				(4)Projects

			 purchased by residentsA project meets the requirements of this

			 paragraph—

					(A)if—

						(i)the

			 project is or was eligible low-income housing (as defined in section 229 of the

			 Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12

			 U.S.C. 4119)); or

						(ii)the project is

			 or was a project assisted under section 613(b) of the

			 Cranston-Gonzalez National Affordable Housing

			 Act (12 U.S.C. 4125);

						(B)if the project

			 has been purchased by a resident council or resident-approved nonprofit

			 organization for the housing, or is approved by the Secretary for such

			 purchase, for conversion to homeownership housing under a resident

			 homeownership program meeting the requirements of section 226 of the Low-Income

			 Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4116);

			 and

					(C)if the owner of

			 the project has entered into binding commitments (applicable to any subsequent

			 owner) to extend—

						(i)project-based

			 assistance for not less than 15 years (beginning on the date on which

			 assistance is made available for the project by the State or locality under

			 this section); and

						(ii)any low-income

			 affordability restrictions applicable to the project in connection with that

			 assistance.

						(5)Rural rental

			 assistance projectsA project meets the requirements of this

			 paragraph—

					(A)if—

						(i)the

			 project is a rural rental housing project financed under section 515 of the

			 Housing Act of 1949 (42 U.S.C. 1485);

			 or

						(ii)the project is a

			 farm labor housing development financed under section 514 of the United States

			 Housing Act of 1949 (42 U.S.C. 1484);

			 and

						(B)if the

			 restriction on the use of the project (as required under section 502 of the

			 Housing Act of 1949 (42 U.S.C. 1472))

			 will expire not later than 12 months after the date on which assistance is made

			 available for the project by the State or locality under this

			 subsection.

					(6)Eligible

			 entities

					(A)In

			 generalThe Secretary shall establish, by regulation, standards

			 for eligible entities under this subsection.

					(B)RequirementsAn

			 eligible entity shall—

						(i)be

			 a nonprofit organization (as defined in section 104 of the

			 Cranston-Gonzalez National Affordable Housing

			 Act (42 U.S.C. 12704)), or a qualified limited liability company or

			 a qualified partnership the managing member or general partner of which,

			 respectively, is—

							(I)a nonprofit

			 organization; or

							(II)a for-profit

			 entity that is wholly owned by an eligible non-profit organization;

							(ii)have among its

			 purposes, maintaining the affordability to low-income or very low-income

			 families of multifamily properties that are at risk of loss from the inventory

			 of housing that is affordable to low-income or very low-income families;

			 and

						(iii)demonstrate to

			 the Secretary—

							(I)the need for the

			 types of assistance described under paragraph (1)(A)(ii);

							(II)experience in

			 providing assistance described under that paragraph; and

							(III)its ability to

			 provide the assistance described under that paragraph.

							(7)Funding

			 requirements

					(A)Operating

			 supportEach State and locality awarded a grant under this

			 section shall transfer at least 5 percent, but not more than 10 percent, of

			 such grant to eligible entities for the purposes described under paragraph

			 (1)(A)(ii)(I).

					(B)Nonprofit

			 purchasesEach State and locality awarded a grant under this

			 section shall transfer at least 15 percent of such grant to eligible entities

			 for the purposes described under paragraph (1)(A)(ii)(II).

					(8)Return of

			 unused fundsIf any amount of a grant awarded to a State or

			 locality under this section has not been obligated 3 years after the grant is

			 awarded, such amount shall be returned to the Secretary to be redistributed in

			 accordance with this section the following fiscal year.

				(9)Administrative

			 costsA State or locality that is awarded a grant under this

			 section may use not more than 10 percent of such grant for costs associated

			 with the administration of the grant.

				(f)Amount of State

			 and local grants

				(1)In

			 generalSubject to paragraph (3) and subsection (g), in each

			 fiscal year, the Secretary shall award to each State and locality approved for

			 a grant under this section a grant in an amount based upon the proportion of

			 the need for assistance of that State or locality under this section (as

			 determined by the Secretary in accordance with paragraph (2)) to the aggregate

			 need among all States and localities approved for assistance under this section

			 for that fiscal year.

				(2)Determination

			 of needIn determining the proportion of the need of a State or

			 locality under paragraph (1), the Secretary shall consider—

					(A)the number of

			 units in projects in the State or locality that are eligible for assistance

			 under subsection (e)(1)(A)(i) that are, due to market conditions or other

			 factors, at risk for—

						(i)prepayment;

						(ii)opt-out;

			 or

						(iii)otherwise at

			 risk of being lost to the inventory of affordable housing; and

						(B)the difficulty

			 that residents of projects in the State or locality that are eligible for

			 assistance under subsection (e)(1)(A)(i) would face in finding adequate,

			 available, decent, comparable, and affordable housing in neighborhoods of

			 comparable quality in the local market, if those projects were not assisted by

			 the State or locality under subsection (e)(1)(A)(i).

					(3)Limitations

					(A)Mandatory

			 allocationIn any fiscal year, of the total amount appropriated

			 to carry out this section—

						(i)40

			 percent shall be allocated for grants to States; and

						(ii)60

			 percent shall be allocated for grants to localities.

						(B)Minimum grant

			 amountNotwithstanding subsection (g), a State receiving a grant

			 under this section shall receive no less than .4 percent of the total amount

			 appropriated under subsection (k) in any fiscal year.

					(g)Matching

			 requirement

				(1)In

			 generalExcept as provided under paragraph (2), a grant under

			 this section to a State or locality for any fiscal year may not exceed an

			 amount that is twice the amount that the State or locality certifies, as the

			 Secretary shall require, that the State or locality will contribute for such

			 fiscal year, or has contributed since January 1, 2004, from non-Federal sources

			 for the purposes described in subsection (e)(1).

				(2)LimitationsParagraph

			 (1) shall not apply to any amounts to be used by a State or locality

			 for—

					(A)administrative

			 costs under subsection (e)(9); and

					(B)operating support

			 and working capital of nonprofit organizations under subsection

			 (e)(7)(A).

					(3)Treatment of

			 previous contributionsAny portion of amounts contributed after

			 January 1, 2004, that are counted for the purpose of meeting the requirement

			 under paragraph (1) for a fiscal year may not be counted for that purpose for

			 any subsequent fiscal year.

				(4)Tax credits and

			 private activity bondsFifty percent of the annual amount of tax

			 credits allocated to the project under section 42 of the Internal Revenue Code

			 of 1986, or proceeds from private activity bonds issued for qualified

			 residential rental projects under section 142 of that Code, shall be considered

			 funds from non-Federal sources for purposes of paragraph (1).

				(h)Treatment of

			 subsidy layering requirementsNeither subsection (g) nor any

			 other provision of this section may be construed to prevent the use of tax

			 credits allocated under section 42 of the Internal Revenue Code of 1986, in

			 connection with housing assisted with amounts from a grant awarded under this

			 section, to the extent that such use is in accordance with section 102(d) of

			 the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C.

			 3545(d)) and section 911 of the Housing and

			 Community Development Act of 1992 (42 U.S.C. 3545 note).

			(i)Reports

				(1)Reports to

			 SecretaryNot later than 90 days after the last day of each

			 fiscal year, each State and locality that receives a grant under this section

			 during that fiscal year shall submit to the Secretary a report on the housing

			 projects and eligible entities assisted with amounts made available under the

			 grant.

				(2)Reports to

			 CongressBased on the reports submitted under paragraph (1), the

			 Secretary shall annually submit to Congress a report on the grants awarded

			 under this section during the preceding fiscal year and the housing projects

			 assisted and eligible entities with amounts made available under those

			 grants.

				(j)RegulationsNot

			 later than 6 months after the date of enactment of this Act, the Secretary

			 shall issue regulations to carry out this section.

			(k)Authorization

			 of appropriationsThere are authorized to be appropriated for

			 grants under this section, such sums as may be necessary for each of fiscal

			 years 2006 through 2010.

			3.Preservation

			 projectsSection 524(e)(1) of

			 the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42

			 U.S.C. 1437f note) is amended by striking amounts are

			 specifically and inserting sufficient amounts

			 are.

		

